Citation Nr: 0807278	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to nonservice connected 
disability pension.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had recognized service in the new Philippine 
Scouts from May 1946 to March 1949.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The veteran presented testimony at a personal hearing in 
August 2004 at the Seattle RO before a Decision Review 
Officer (DRO).  A copy of the hearing transcript was placed 
in the claims folder.


FINDINGS OF FACT

1.  A claim for nonservice-connected disability pension was 
denied in March 1994, and the veteran did not appeal.

2.  The evidence added to the record since the March 1994 
decision is redundant of material that was previously of 
record and considered regarding nonservice-connected 
disability pension, and does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The March 1994 rating decision, which denied a claim for 
nonservice-connected disability pension, is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

2.  Evidence received since the final March 1994 rating 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

Notice in a new and material evidence claim must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
sought by the claimant.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Therefore VA must look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).
However, the notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The RO provided the appellant with pre-adjudication notice in 
June 2003.  The notification substantially complied with the 
requirements of Kent, identifying the bases on which the 
prior claim was denied and what constitutes material evidence 
to reopen a claim for disability pension, and Pelegrini, 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

In this case, although the notice provided did not address 
effective date provisions that may be pertinent to the 
appellant's claim, such error was harmless given that claim 
to reopen is being denied, and hence effective date will be 
assigned.  

All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claim file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Reopening a Claim for Nonservice-Connected Disability Pension

The record reflects that the veteran's original claim for 
nonservice-connected disability pension was denied by a 
rating decision in March 1994, because the veteran's service 
in the new Philippine Scouts does not qualify him for such 
pension.  The veteran was notified of his right to appeal the 
decision in March 1994.  He did not appeal, and the decision 
became final at the end of the statutory time limit.  
38 U.S.C.A. § 7105.  Because of this, the veteran's claim for 
nonservice-connected disability pension can only be reopened 
if new and material evidence has been submitted since the 
earlier decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence of record at the time of the March 1994 decision 
was a copy of the veteran's Honorable Discharge certificate 
from the new Philippine Scouts, showing service from May 1946 
to March 1949.  

The veteran submitted a request to reopen the claim for 
nonservice-connected disability pension in June 2003.  
Evidence associated with the claim file since the March 1994 
decision includes: a copy of the veteran's Record and Report 
of Separation showing service from May 1946 to March 1949 
with an honorable discharge; a copy of a certificate of 
discharge from active duty in the Commonwealth Army of the 
Philippines dated in May 1946; VA form 21-3101 completed by 
the National Personnel Records Center (NPRC), noting that the 
claimant has no service as a member of the Philippine 
Commonwealth Army; the text of Senator Daniel Inouye's speech 
introducing bill S. 1042, the "Filipino Veterans' Benefits 
Improvement Act of 2001," from the Congressional Record; 
testimony by Congresswoman Patsy T. Mink before the Veterans 
Affairs Health Subcommittee in June 2002, in support of 
health care benefits for Philippine veterans; an article 
entitled "The Plight of the Filipino Veterans of World War 
II" by Amadeo Urbano and Michael Pangia; a transcript of the 
veteran's August 2004 testimony before a DRO in the Seattle 
RO; and statements from the veteran and his authorized 
representative.

Analysis

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person in the Armed Forces, except for 
specified benefits, including compensation for service-
connected disability or death, dependency and indemnity 
compensation for service-connected death, and burial 
benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 
(2007).

Persons who enlisted under section 14 of Public Law No. 190, 
79th Congress (Act of Oct. 6, 1945), are eligible for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  38 C.F.R. 
§ 3.40(b)(2007).

Based upon the veteran's documented service dates, it is 
clear that he was a member of the new Philippine Scouts under 
Public Law 190.  Therefore, he is not entitled to nonservice-
connected disability pension for this service.  This was the 
basis for the denial of his claim in 1994.  Only evidence 
showing that he had other verified service which qualifies 
for pension would suffice to reopen the claim.

The veteran has submitted a separation record showing that he 
had recognized service in the special Philippine Scouts from 
May 1946 to March 1949.  However, the service department had 
already verified this period of the veteran's service in 
1994, prior to the initial adjudication.  Therefore the 
separation record is not new and material evidence.  

The veteran has submitted a certificate of discharge from 
active duty in the Commonwealth Army of the Philippines, and 
he claims service in the Philippine Army from April 1945 to 
May 1946.  The Board cannot accept this document as proof of 
service because it is contradicted by the NPRC's finding that 
the claimant did not have such service.  38 C.F.R. § 3.203.  
Furthermore, even if this period of service could be 
verified, it would not make the claimant eligible to receive 
pension benefits.  As noted above, Philippine service before 
July 1, 1946, does not qualify for pension.  Therefore, the 
certificate of discharge is not new and material evidence.  

None of the other evidence directly relates to the veteran's 
own service.  These documents are therefore not material to 
the issue on appeal.  

The Board finds that the evidence submitted since the March 
1994 rating decision is not new and material to the claim for 
nonservice-connected disability pension because it does not 
demonstrate that the claimant's service is of a type that 
qualifies for such pension.


ORDER

New and material evidence has not been received to reopen 
claim for nonservice-connected disability pension, and the 
claim is not reopened.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


